Exhibit 10.31


AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of October 18, 2019, by and among (a) DELEK US
HOLDINGS, INC., a Delaware corporation (“Delek US Holdings”), (b) the other
Persons from time to time party to the Credit Agreement (as defined below) as
Borrowers (together with Delek US Holdings, collectively, “Borrowers”), (c) the
Required Lenders party to the Credit Agreement, (d) the Guarantors party to the
Credit Agreement, and (e) WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, “Agent”). All terms used herein that are defined in
the Credit Agreement and not otherwise defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement
W I T N E S S E T H:
WHEREAS, Borrowers, Guarantors, Lenders, and Agent are parties to that certain
Second Amended and Restated Credit Agreement, dated as of March 30, 2018 (as the
same may now exists and may be amended, modified, supplemented, extended,
renewed, restated, or replaced from time to time, the “Credit Agreement”);
WHEREAS, in accordance with the Credit Agreement, Lenders have made and continue
to make Loans and other financial accommodations to and for the benefit of
Borrowers, in each instance pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement;
WHEREAS, Loan Parties, Agent and Required Lenders wish to amend certain terms
and provisions of the Credit Agreement as hereafter set forth; and
WHEREAS, Loan Parties, Agent and Required Lenders are willing to amend the
Credit Agreement on the Third Amendment Effective Date (as defined below), as
set forth herein, subject to the terms and conditions set forth in this
Amendment.
NOW, THEREFORE, in consideration of the foregoing premises, which are hereby
incorporated into and made a part of this Amendment, the covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the
undersigned, intending to be legally bound, does hereby agree as follows:
AGREEMENT


1. Amendments. Section 1.1 of the Credit Agreement is hereby amended as follows:
(a)     By amending and restating the definition of “Payment Conditions” therein
to read in its entirety as follows:
“Payment Conditions” means, with respect to the making of any payment,
consummation of any acquisition or Investment or making of any Restricted
Payment, on a pro forma basis immediately after giving effect thereto, (a) no
Event of Default has occurred and is continuing or would result therefrom, (b)
for the thirty (30) days immediately preceding such payment, acquisition,
Investment or Restricted Payment, Average Excess Availability is greater than
the greater of (i) $100,000,000 and (ii) twelve and one-half percent (12.5%) of
the Loan Limit (such greater amount, the “Tier 1 Availability Threshold”), (c)
immediately prior to such payment, acquisition or Restricted Payment, Excess
Availability is greater than the Tier 1 Availability Threshold, (d) the Fixed




--------------------------------------------------------------------------------

Exhibit 10.31


Charge Coverage Ratio for the Reference Period most recently then ended is
greater than 1.0:1.0; provided, that, the condition set forth in this clause (d)
shall not apply if (x) for the thirty (30) days immediately preceding such
payment, acquisition, Investment or Restricted Payment, Average Excess
Availability is greater than the greater of (i) $140,000,000 and (ii) seventeen
and one-half percent (17.5%) of the Loan Limit (such greater amount, the “Tier 2
Availability Threshold”), and (y) immediately prior to such payment,
acquisition, Investment or Restricted Payment, Excess Availability is greater
than the Tier 2 Availability Threshold, and (e) Administrative Borrower shall
have delivered to Agent evidence of satisfaction of the conditions contained in
clauses (b), (c) and (d) above on a basis (including, without limitation, giving
due consideration to results for prior periods) reasonably satisfactory to
Agent.
(b)     By adding the following new definitions thereto in appropriate
alphabetical order:
“Average Excess Availability” means, for any period, the daily average of the
aggregate amount of the Excess Availability for such period.
“Tier 1 Availability Threshold” has the meaning specified therefor in the
definition of “Payment Conditions”.
“Tier 2 Availability Threshold” has the meaning specified therefor in the
definition of “Payment Conditions”.
2. Representations and Warranties. Each Loan Party jointly and severally
represents and warrants to Agent and each other member of the Lender Group as
follows:
(a)     Representations and Warranties; No Event of Default. The representations
and warranties of each Loan Party or its Restricted Subsidiaries and, if
applicable, the Permitted JVs, contained in the Credit Agreement or in the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date). After giving effect to this Amendment, no Default or Event of Default
exists or has occurred and is continuing.
(b)     Organization, Good Standing, Etc. Each Loan Party and each Restricted
Subsidiary thereof (i) is duly organized and validly existing under the laws of
the jurisdiction of its organization, (ii) is in good standing and/or qualified
to do business in any state where the failure to be so qualified and/or in good
standing could reasonably be expected to result in a Material Adverse Effect,
and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted (except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect), to enter into the Loan Documents to which
it is a party and to carry out the transactions contemplated thereby.
(c)     Authorization; Enforceability. As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party have been duly authorized by all necessary action on the part of such
Loan Party. Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such




--------------------------------------------------------------------------------

Exhibit 10.31


Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
(d)     Governmental Approvals; No Conflicts. As to each Loan Party, the
execution, delivery, and performance by such Loan Party of the Loan Documents to
which it is a party do not and will not (i) violate (A) any provision of
federal, state, provincial, or local law or regulation applicable to any Loan
Party or its Restricted Subsidiaries, where such violation could reasonably be
expected to have a Material Adverse Effect, (B) the Governing Documents of any
Loan Party, or (C) any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party where such violation could
reasonably be expected to have a Material Adverse Effect, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under (A) any Material Contract or any Intermediation Facility where
any such conflict, breach or default could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, or (B) any Term Loan
Document of any Loan Party or its Restricted Subsidiaries, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of any Loan Party, other than Permitted Liens, or (iv) require any
approval of any holder of Equity Interests of a Loan Party or any approval or
consent of any Person under any Material Contract, any Intermediation Facility
or any Term Loan Document of any Loan Party or Restricted Subsidiary, other than
consents or approvals that have been obtained and that are still in force and
effect and except, in the case of Material Contracts, for consents or approvals,
the failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect.
3. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner satisfactory to Agent, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being herein called the “Third Amendment Effective Date”):
(a)     The representations and warranties of each Loan Party or its Restricted
Subsidiaries and, if applicable, the Permitted JVs, contained in this Amendment
or in the other Loan Documents shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date).
(b)     After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.
(c)     The Agent shall have received counterparts of the signature pages to
this Amendment, duly executed by each of the Loan Parties and Required Lenders.
4. Continued Effectiveness of the Credit Agreement and other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Amendment,
(b) confirms and agrees that the Credit Agreement and each other Loan Document
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects except that on and after
the Third Amendment Effective Date all references in the Credit Agreement and
any such other Loan Document to “the Credit Agreement,” the “Agreement,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the
Credit Agreement shall mean the Credit Agreement as amended by this Amendment,
and (c) confirms and




--------------------------------------------------------------------------------

Exhibit 10.31


agrees that to the extent that the Credit Agreement and any such other Loan
Document purports to assign or pledge to Agent for the benefit of Lender Group,
or to grant to Agent for the benefit of Lender Group and Bank Product Providers,
a security interest in or Lien on, any Collateral as security for the
Obligations of any Loan Party from time to time existing in respect of the
Credit Agreement (as amended hereby) and the other Loan Documents, such pledge,
assignment, and/or grant of which security interest or Lien is hereby ratified
and confirmed in all respects. This Amendment does not and shall not affect any
of the Obligations of any Loan Party, other than as expressly provided herein,
including, without limitation, Borrowers’ obligation to repay the Loans in
accordance with the terms of Credit Agreement, pay or repay all other
Obligations as provided in the Loan Documents to which it is a party, all of
which Obligations shall remain in full force and effect. The execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of Agent or any Lender under the Credit Agreement or any other
Loan Document, nor constitute a waiver of any provision of the Credit Agreement
or any other Loan Document.
5. Miscellaneous.
(a)     This Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Amendment but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.
(b)     Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Amendment.
(c)     THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(d)     Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Credit Agreement.
(e)     Each provision of this Amendment shall be severable from every other
provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.
(f)     Borrowers will pay on demand all Lender Group Expenses in connection
with the preparation, execution and delivery of this Amendment or otherwise
payable under the Credit Agreement, including, without limitation, reasonable
fees, disbursements and other charges of counsel to Agent.
[Remainder of Page Intentionally Left Blank]


